J-A05027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SUZANNE KEIR YURK                                      IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

GEORGE RUSSELL HUFFMAN III

                            Appellant                        No. 1714 EDA 2015


                   Appeal from the Order Entered May 7, 2015
              In the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2007-10300


BEFORE: OLSON, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                                      FILED AUGUST 15, 2016

         George Russell Huffman, III, (“Father”) appeals from the support

order, entered on May 7, 2015, which awarded child support to Suzanne Keir

Yurk (“Mother”).1       On appeal, Father argues the court erred in failing to

credit    him    for   certain   payments      which   he    alleges   were   Mother’s

responsibility.2 After careful review, we affirm the trial court’s order.

         The trial court set forth the facts and procedural history as follows:


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    Mother did not file a responsive brief in this appeal.
2
    Father raised an additional issue in his appeal. However, as will be
discussed infra, Father has withdrawn that issue for appellate review.
Accordingly, we will not address it in our analysis.
J-A05027-16


            Suzanne Keir Yurk (“Mother”) and George Russell Huffman
     (“Father”) were married on May 9, 1998, and divorced on
     December 15, 2009. They are the natural parents of two minor
     children, M.H. (D.O.B. 1/[]/2003) and R.H. (D.O.B. 11/[]/2004),
     of which Mother has primary custody. Both children participate
     in extra-curricular activities, and M.H., who has autism, receives
     additional therapy.      Support for the children was initially
     calculated during arbitration, and additional expenses were
     divided proportionally between Mother and Father according to
     their incomes.1
        1
           Mother and Father have had an historically adversarial
        relationship when it comes to many expenses, including
        the treatment of M.H.’s autism and [R.H.]’s education, and
        the record reflects a high number of litigious attempts to
        resolve their disagreements.

            On August 12, 2010, as a result of a petition to modify
     support filed by Father, a domestic relations officer entered a
     recommended order. The order divided “additional expenses,”2
     proportionally between the parties, with Father being responsible
     for 70% and Mother for 30% of the costs.3 However, Father’s
     share of childcare was limited to $1,500.00 per month.4 This is
     the first order in the case that deviates from Rule 1910.16-6 of
     the Pennsylvania Rules of Civil Procedure, which provides that
     additional expenses such as childcare, unreimbursed medical
     expenses, private school tuition, and other needs be allocated
     proportionally according to the parents’ incomes. See Pa. R.C.P.
     1[9]10-16-6. Mother filed exceptions to the order, which she
     later withdrew.
        2
          The list included: 1. Summer Activities Including Camp,
        2. Extracurricular Activities, 3. Therapy expenses for the
        children, 4. Tuition, and 5. Childcare expenses.
        3
           Mother’s net monthly income was found to be $10,486
        per month (including alimony of $4,257), and Father’s was
        found to be $24,512 (after subtracting alimony of $4,257).
        4
          The recommended order reads: “[Father]’s obligation to
        contribute to the child care cost[s] shall be limited to
        $1,500.00 per month. Any costs above that amount shall
        be [Mother]’s obligation.


                                   -2-
J-A05027-16


             After a petition for enforcement of support was filed by
       Mother and a petition for special relief was filed by Father, the
       parties came before the Honorable Carolyn T. Carluccio on
       December 7, 2010. This resulted in an agreed order, issued on
       December 15, 2010, which decreed that

          1) [Father]’s child support order shall be increased by
          $1,500 per month effective March 1, 2011.           This
          specifically includes child care and unreimbursed medical
          and extraordinary expenses. It shall be paid through
          PASC[D]U.[3]

          2) There will be no further payments by either side for
          unreimbursed out of pocket extraordinary expenses.

             On October 17, 2011, Mother filed a petition to increase.
       Following a hearing on January 5, 2012, the master issued
       another recommended order on July 3, 2012, which allocated
       80% of the costs of unreimbursed medical expenses and for
       private school tuition to Father and 20% to Mother, but also
       allocated “Child care plus unreimbursed medical and
       extraordinary expenses as agreed by the parties on December 7,
       2010.” Both Mother and Father filed exceptions to the order in
       July 2012, and this Court held a hearing on support on
       September 9, 2013.

             During that hearing, this Court was asked to decide if
       there was sufficient reason to modify the agreed order of
       December 7, 2010, made under Judge Carluccio. Mother argued
       that she had requested modification for years because her
       alimony stopped and Father had a dramatic increase in salary.
       Father explained that Judge Carluccio’s order was an attempt to
       solve the “back-and-forth” because it was “a nightmare between
       these parties” to allocate the costs proportionally according to
       income. Father proposed to “leave it at the $1,500 that was
       agreed in front of Judge Carluccio until today.       And going
       forward, it can be proportionate to income, like every other
       case.”

____________________________________________


3
    PASCDU is the acronym for Pennsylvania’s State Collection and
Disbursement Unit.



                                           -3-
J-A05027-16


           The undersigned issued an order October 22, 2013,
     denying Mother’s request to modify the agreed order and
     maintaining Father’s $1,500 per month additional support. This
     Court’s order calculated support for the periods of October 17,
     2011 through December 31, 2011, January 1, 2012 through May
     31, 2012, June 1, 2012 through December 31, 2012, January 1,
     2013 through August 8, 2013, and “August 9, 2013 – Forward.”
     It also erroneously ordered Father to reimburse Mother for his
     percentage share of some of her additional expenses.

           Father filed a motion for reconsideration on November 1,
     2013, requesting that this Court recalculate support and “enter
     an order either 1) Allocating all unreimbursed medical,
     extraordinary, and child care expenses proportionate to income;
     or 2) Add[ing] $1,500 per month to Father’s child support
     obligation to account for those expenses.” Mother also filed a
     motion for reconsideration on November 12, 2013, arguing that
     it was an error for this Court to uphold the December 15, 2010
     agreed order, that there was an incorrect calculation of Father’s
     income, and requesting modification of child support.

           Father’s motion for reconsideration was granted, and on
     January 28, 2014, this Court issued a new order, stating that
     “The additional $1,500 awarded to [Mother] based on the Court’s
     December 15, 2010, Order includes expenses for child care,
     extracurricular and summer activities, and unreimbursed medical
     expenses.” The order specifically excluded the costs of tuition as
     covered under the $1,500 monthly payment, and maintained
     that Father shall therefore only reimburse [M]other for his
     percentage share of tuition costs.

            On February 3, 2014, Father appealed, claiming that this
     Court failed to appropriately apply the support guidelines, and
     that this Court erred when it “require[ed] Father to contribute to
     Mother’s share of the children’s additional expenses.”         On
     February 14, 2014, Father filed a petition for credits, arguing
     that under the order of January 28, 2014, “Father pays Mother
     an additional $1,500 for all child care and extra[-]curricular
     activity expenses, thereby requiring Mother to pay 100% of
     those expenses without reimbursement from Father,” and that
     Father is owed retroactive credits for expenses paid by Father
     “which should have been paid by Mother,” such as orthodontist
     visits, therapy, tuition, and extra-curricular activities.     On
     February 25, 2014, Mother cross-appealed, claiming that this

                                   -4-
J-A05027-16


     Court miscalculated Father’s income and failed to account for
     Father’s various employment bonuses. Furthermore, Mother
     asserted that the $1,500 stipend was unfair because it led to her
     paying a disproportionate share of expenses, and filed a motion
     to dismiss [F]ather’s petition for credit. Father’s petition for
     credit was stayed until the decision of the Superior Court.

            On January 7, 2015, the Superior Court of Pennsylvania
     issued its opinion, affirming in part, reversing in part, and
     remanding. On the issue of Father’s income, the Superior Court
     of Pennsylvania remanded for “recalculation of Father’s income
     and subsequent determination of his support obligation.” Yurk
     v. Huffman, 647 EDA 2014 at 8 (Pa. Super. Ct. January 7,
     2015). Regarding Father’s claim that Father paid Mother’s share
     of expenses, the Superior Court of Pennsylvania held that it “was
     not clear whether the trial court concluded that Father should
     bear a disproportionate share of these expenses or merely
     misconstrued the record.” Id. at 10. This Court was instructed
     to either “set the amounts owed based upon the recalculated
     income percentages or clarify that it intends to vary the
     allocation based upon the circumstances of this case.” Id. at 11.
     Regarding Father’s $1,500 per month additional expense, the
     Superior Court concluded that “the record demonstrates that
     both parents paid extra expenses for the children. Therefore, it
     was not an abuse of discretion for the trial court to conclude that
     the $1,500 per month increase was sufficient to allocate these
     expenses equitably.” Id. at 13. This Court was also allowed, at
     its discretion, [to] take additional evidence to effectuate [the
     remand issues.]” Id. at 15.

           This Court consolidated the remand issues with Father’s
     credit issue at a hearing on April 3, 2015. During the remand
     hearing, Father submitted additional expenses for recalculation,
     and various expenses submitted by Father were conceded or
     found to be erroneous. Father also argued that he should not
     pay for extracurricular activities above $1,500 per month, and
     thus should be entitled to a 100% credit against his obligations
     for whatever Father paid for extracurricular expenses. During
     the remand hearing, both Father and Mother contested historical
     and current payments made by the opposite party. This Court
     noted during the remand hearing that there was a substantial
     increase in Father’s income.5




                                    -5-
J-A05027-16


         5
           For example, Father’s monthly net income for 2015 was
         found to be $46,691, nearly double his income in 2010.

            On May 7, 2015, this Court issued its order recalculating
      Father’s income for the time periods of October 17, 2011
      through December 31, 2011, January 1, 2012 through May 31,
      2012, June 1, 2012 through December 31, 2012, January 1,
      2013 through August 8, 2013, August 9, 2013 through
      December 31, 2013, January 1, 2014 through December 31,
      2014, and January 1, 2015, forward. The Court contemplated all
      of Father’s income sources and recalculated the parties’ support
      obligations accordingly. The Court also clarified that neither
      Mother nor Father were liable to reimburse each other for any
      costs of child care, unreimbursed medical expenses, extra-
      curricular, or extraordinary expenses voluntarily assumed during
      the relevant time period. Father was to reimburse Mother for his
      percentage share of tuition costs only.

             The Court also modified support for the time period of
      January 1, 2015, forward, by vacating the agreed order which
      mandated Father to pay $1,500 for certain expenses in lieu of
      allocating these expenses between the parties in proportion to
      their incomes. Father filed a timely motion for reconsideration
      on May 14, 2015, which was denied on June 1, 2015.

Trial Court Opinion, 8/10/2015, at 1-6 (record citations omitted).

      Father subsequently filed a notice of appeal on June 5, 2015.       This

Court heard oral argument on March 9, 2016. Following oral argument, the

court entered the following order and stipulation, which was agreed upon by

both parties:

      1. Effective May 1, 2016, the parties agree that Judge Page’s
      Support Order dated May 7, 2015 is amended to increase
      [Father]’s support by $1,500 per month on a monthly basis. In
      light of the increase, [Father] is not responsible for any
      additional expenditures for child care, unreimbursed medical
      expenses, extracurricular, or extraordinary expenses incurred for
      the parties’ minor children as said $1,500 payment encompasses
      [Father]’s entire obligation relative to said costs.    Anything
      contained in the May 7, 2015 Order to the contrary to this

                                    -6-
J-A05027-16


       Stipulation and Order shall be deemed to be null and void. This
       Stipulation shall be submitted to Domestic Relations to
       implement the additional $1,500 per month payment.

       2. [Father] shall make the following lump sum payments to
       [Mother]:

          a.    $4,500 simultaneous with the execution of this
          Stipulation;

          b. $4,500 on or before May 15, 2016;

          c. $4,500 on or before June 15, 2016.

       3. This stipulation resolves the issues raised in [Father]’s appeal
       at Argument Section A (noted at VII(A) in [Father]’s Brief)
       docketed at 1714 EDA 2015 and [Father] shall take all steps
       necessary to withdraw that issue from his pending appeal. The
       remaining Argument at Section B (noted at VII(B) in [Father]’s
       Brief) shall be adjudicated by the Superior Court.

       4. This stipulation also resolves [Mother]’s Emergency Petition
       for Modification of Support Order filed on February 29, 2016, and
       said Petition shall be deemed to be withdrawn and/or resolved.

Stipulation and Order, 4/1/2016, at unnumbered 1-2.4

       In his sole remaining argument on appeal, Father claims the “trial

court erred in failing to credit Father for those payments which were

Mother’s responsibility under the trial court’s support order.” Father’s Brief

at 38. Father notes, “Pa.R.C.P. 1910-16-6 specifically allows a trial court to

determine the appropriate amount of additional expenses due on account of
____________________________________________


4
  On April 19, 2016, counsel for Father filed an application for leave to file a
post-submission communication (specifically, the order and stipulation)
pursuant to Pa.R.A.P. 2501(a). As indicated above, we grant Father’s
application and as he requests, we will withdraw the issue raised in
Argument Section A (pages 28-38).



                                           -7-
J-A05027-16


child care, unreimbursed medical expenses and summer camp, and it

permits the trial court to add that amount to an obligor’s support payment.”

Id.   Father states that in his February 14, 2014, petition for credits, he

indicated that “he was paying extra-normal expenses for the children, when

Mother was 100% responsible for those expenses.”            Id. at 39.      Father

argues he submitted documentation and testimony regarding certain

expenses,   including   summer   activities,   extra-curricular   activities,   and

unreimbursed    medical   expenses,    that    he   paid   but    were   Mother’s

responsibility. Id. He states:

      On cross-examination, Father acknowledged that some of the
      medical expenses may be subject to up to a 30%
      reimbursement, but in the interest of resolving the matter, he
      agreed to reduce all of the medical expenses by 50% to account
      for the potential reimbursement. In addition, he voluntarily
      absorbed some of the other expenses for which Mother would
      have been responsible.

Id. at 39-40. Moreover, Father also states he has expended $15,493.10 in

all for the children’s expenses, which he alleges were Mother’s sole

responsibility “as Mother was being paid $1,500 to account for Father’s

share of these expenses.” Id. at 40. Lastly, Father claims Mother is fully

responsible for the children’s unreimbursed medical expenses as Father’s

share is subsumed in the additional $1,500 per month support payment. Id.

Therefore, he states he is entitled to a reimbursement amount of

$20,152.22 for payments he made regarding “unreimbursed medical




                                      -8-
J-A05027-16


expenses over the retroactivity period in addition to paying the $1,500 per

month.” Id. at 40-41.

      Our well-settled standard of review is as follows:

      When evaluating a support order, this Court may only reverse
      the trial court’s determination where the order cannot be
      sustained on any valid ground. We will not interfere with the
      broad discretion afforded the trial court absent an abuse of the
      discretion or insufficient evidence to sustain the support order.
      An abuse of discretion is not merely an error of judgment; if, in
      reaching a conclusion, the court overrides or misapplies the law,
      or the judgment exercised is shown by the record to be either
      manifestly unreasonable or the product of partiality, prejudice,
      bias or ill will, discretion has been abused. In addition, we note
      that the duty to support one’s child is absolute, and the purpose
      of child support is to promote the child’s best interests.

Kimock v. Jones, 47 A.3d 850, 853-854 (Pa. Super. 2012), quoting

Brickus v. Dent, 5 A.3d 1281, 1284 (Pa. Super. 2010).

      The support guidelines provide the allocation of additional expenses

between parties, in relevant part, as follows:

      Rule 1910.16-6. Support Guidelines. Adjustments to the
      Basic Support Obligations. Allocation of Additional
      Expenses

      Additional expenses permitted pursuant to this Rule 1910.16-6
      may be allocated between the parties even if the parties’
      incomes do not justify an order of basic support.

                                      …

      (c) Unreimbursed Medical Expenses. Unreimbursed medical
      expenses of the obligee or the children shall be allocated
      between the parties in proportion to their respective net
      incomes. Notwithstanding the prior sentence, there shall be no
      apportionment of unreimbursed medical expenses incurred by a
      party who is not owed a statutory duty of support by the other
      party. The court may direct that obligor’s share be added to his

                                     -9-
J-A05027-16


       or her basic support obligation, or paid directly to the obligee or
       to the health care provider.
                                        …
       (d) Private School Tuition. Summer Camp. Other Needs. The
       support schedule does not take into consideration expenditures
       for private school tuition or other needs of a child which are not
       specifically addressed by the guidelines. If the court determines
       that one or more such needs are reasonable, the expense
       thereof shall be allocated between the parties in proportion to
       their net incomes. The obligor’s share may be added to his or
       her basic support obligation.

Pa.R.C.P. 1910.16-6(c-d).

       Moreover, “this Court [has] held that ‘[i]t is within [the court’s]

discretion to give only such credit to the father for the contributions made in

excess of the order as it deems proper.’” Rich v. Rich, 967 A.2d 400, 408

(Pa. Super. 2009), quoting Silverman v. Silverman, 117 A.2d 801, 803

(Pa. Super. 1956).

       Here, the trial court found the following:

             Father complains that the undersigned did not grant him
       credit for payments made on behalf of his children, for which
       Father believes Mother is 100% responsible. On December 1[5],
       201[0],[5] an order was entered as a result of an agreement
       between the parties, that

          1) [Father]’s child support order shall be increased by
          $1,500 per month effective March 1, 2011.           This
          specifically includes child care and unreimbursed medical

____________________________________________


5
   The trial court references the order as entered on December 10, 2012. It
is evident this was scrivener’s error, because the court was actually referring
to the December 15, 2010, order. Further, it merits mention the July 3,
2012, support order maintained the same agreement set forth in the
December 15, 2010, order.



                                          - 10 -
J-A05027-16


        and extraordinary expenses.          It shall be paid through
        PASCOU.

        2) There will be no further payments by either side for
        unreimbursed out of pocket extraordinary expenses.

     This Court interpreted the agreed order to state that no
     payments will be made by either party to each other for these
     expenses, not that neither party could assume such
     expenditures.

            The Court compared the plain language of the agreed
     order to the recommended order of August 10, 2010, which
     specifically states that Father’s share of childcare will be limited
     to $1,500 per month, and any costs above that will be Mother’s
     responsibility. The agreed order, in contrast, contains no such
     limiting language, but rather states that the $1,500 will be an
     increase to Father’s support order. Furthermore, in 2010, an
     order limiting Father’s contribution to childcare made sense
     because Mother had primary custody of the children and was the
     only party spending money on childcare. The [December 15,
     2010] order, in contrast, was broader in the costs it covers (child
     care, unreimbursed medical and extraordinary expense – that is,
     all the major additional expenses, except for tuition), including
     expenditures made by both parties.

            The goal of the $1,500 per month additional support was
     to allow Mother to pay for these activities while the children were
     under her care without having to submit receipts to Father and
     expect reimbursement, since “it was a nightmare between these
     parties to do it that way.” The intent of the order was to provide
     sufficient support to Mother, regardless of what Father pays for
     out-of-pocket, as both Mother and Father have historically
     voluntarily covered the costs of myriad additional expenses for
     their children.9
        9
          The Superior Court noted that “the record demonstrates
        that both parents paid extra expenses for the children,”
        and most significantly that Father paid assumed
        responsibility for the high costs of M.H.’s therapy. Yurk v.
        Huffman, 647 EDA 2014 at 13 (Pa. Super. Ct. January 7,
        2015).




                                    - 11 -
J-A05027-16


            To interpret the order as Father desires, as authorizing a
      $1,500 cap on Father’s contribution to these expenses, would
      adversely affect the children and provide an inequitable result.
      For example, should Father have voluntarily assumed an
      expense exceeding $1,500 in any given month, he would be due
      credit from Mother, making Father’s contribution capped at
      $1,500, but making Mother infinitely responsible for any costs
      above that, even those costs incurred by Father.

             Therefore, in this Court’s order of January 28, 2014, which
      was upheld on appeal, the Court only granted Mother credit for
      Father’s share of the tuition payments (as tuition was not
      included in the $1,500 stipend), and in its Order of May 7, 2015,
      currently under appeal, the Court granted Father credit for his
      tuition payments only. Any other out-of-pocket expenditures
      voluntarily assumed by either party for the time period covered
      by the agreed order should therefore not be reimbursed through
      credit.10
         10
             The Order of May 7, 2015 proscribes that effective
         January 1, 2015, these costs will [be] allocated between
         the parties proportionally according to income; therefore,
         either party may submit a petition for credit for
         expenditures made after this date.

Trial Court Opinion, 8/10/2015, at 10-12 (record citations omitted).

      We agree with the trial court’s rationale.         Father appears to

misconstrue the December 15, 2010, order, in which it is clear from the

plain language of the agreement that both parties agreed the $1,500

additional monthly support would be an increase to the support Father was

already directed to provide. Furthermore, it is evident the additional support

would apply to child care and unreimbursed medical and extraordinary

expenses.     Lastly, the order provided that there would be no further

payments by either side for unreimbursed out of pocket extraordinary

expenses. Contrary to Father’s argument, there was no $1,500 maximum

                                    - 12 -
J-A05027-16


limit with respect to Father’s total share.   There was only a “no further

payment” directive    as to the unreimbursed, extraordinary expenses.

Nevertheless, that also applied to Mother as she, too, was not required to

reimburse Father.

     In any event, we find the trial court did not abuse its discretion in

failing to award Father credit for any contributions he made.       See Rich,

supra. As the court noted, both parties have a lengthy history of voluntarily

assuming certain expenses. Accordingly, Father’s argument fails.

     Order    affirmed.     Father’s   application   for   a   post-submission

communication granted.

     President Judge Emeritus Stevens joins in this memorandum.

     Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/2016




                                   - 13 -